     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
 2   Law Office of Brian J. Smith, Ltd.
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for POPE
 5
                                      UNITED STATES DISTRICT COURT
 6                                        DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                     )
                                                   )       Case No.: 2:16-CR-00256-JAD-GWF
 8   Plaintiff,                                    )
 9                                                 )       STIPULATION AND ORDER TO
     vs.                                           )       CONTINUE REVOCATION
10                                                 )       HEARING
     JIMMIE LOUIS POPE,                            )
11                                                 )
                     Defendant.                    )       (FOURTH REQUEST)
12
                                                   )
13
             IT IS HEREBY STIPULATED AND AGREED, by and between BRIAN J. SMITH, counsel
14
     for JIMMIE LOUIS POPE, Christopher Chiou, Acting United States Attorney, and ERIC C.
15
16   SCHMALE, Assistant United States Attorney, that the revocation hearing currently scheduled for

17   July 12, 2021, at the hour of 11:00 a.m., be vacated and set to a date and time convenient to this
18   court, but in no event earlier than seven (7) days.
19
             This Stipulation is entered into for the following:
20
21           1. Mr. Smith needs more time to communicate regarding this matter with his client.

22           2. Defendant Pope, who is in custody, agrees to the continuance.
23           3. Brian J. Smith, counsel for Pope is in agreement with this continuance.
24
             4. Counsel for the government is in agreement with this continuance.
25
             5. The additional time requested by this stipulation is made in good faith and not for
26
                  purpose of delay.
27
28   //
            6. Additionally, denial of this request or continuance would result in a miscarriage of
 1
                justice.
 2
 3          This is the fourth stipulation to continue filed herein.

 4          DATED this 9th day of July, 2021.
 5
     RESPECTFULLY SUBMITTED BY:
 6
 7   CHRISTOPHER CHIOU
     Acting United States Attorney
 8
 9
            /s/Eric C. Schmale                                    /s/ Brian J. Smith
10   ERIC C. SCHMALE, ESQ.                                 BRIAN J. SMITH, ESQ.
     Assistant United States Attorney                      Attorney for POPE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
     BRIAN J. SMITH, ESQ.
 1   Nevada Bar Number 11279
     Law Office of Brian J. Smith, Ltd.
 2
     520 S. 4th St., Suite 340
 3   Las Vegas, Nevada 89101
     702-380-8248
 4   Attorney for POPE
 5                                    UNITED STATES DISTRICT COURT
 6                                          DISTRICT OF NEVADA
 7   UNITED STATES OF AMERICA,                       )
                                                     )       Case No.: 2:16-CR-00256-JAD-GWF
 8   Plaintiff,                                      )
                                                     )       FINDINGS AND ORDER ON
 9
     vs.                                             )       STIPULATION
10                                                   )
     JIMMIE LOUIS POPE,                              )
11                                                   )       (FOURTH REQUEST)
                     Defendant.                      )
12
                                                     )
13
                      FINDINGS OF FACT, CONCLUSION OF LAW AND ORDER
14
             Based upon the submitted Stipulation of the parties, and good cause appearing therefore, the
15
     Court finds that:
16
             1. Mr. Smith needs more time to communicate regarding this matter with his client.
17
             2. Defendant Pope, who is in custody, agrees to the continuance.
18
             3. Brian J. Smith, counsel for Pope is in agreement with this continuance.
19
20           4. Counsel for the government is in agreement with this continuance.

21                                        CONCLUSIONS OF LAW
22           1. Denial of this request for continuance would deny the defendant sufficient time to be able

23                to fairly resolve his case, taking into account the exercise of due diligence.
24
             2. The additional time requested by this stipulation is made in good faith and not for
25
                  purpose of delay.
26
     //
27
28

                                                         3
            3. Additionally, denial of this request or continuance would result in a miscarriage of
 1
                justice.
 2
 3          This is the fourth stipulation to continue filed herein.

 4                                                 ORDER
 5          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for July

 6   12, 2021, at the hour of 11:00 a.m., be vacated and continued to July 19, 2021, at the hour of 3:00
     p.m.
 7
            DATED this 12th day of July, 2021.
 8
 9
10                                                 UNITED STATES DISTRICT COURT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       4
